Title: To George Washington from Bushrod Washington, 20 August 1798
From: Washington, Bushrod
To: Washington, George



My Dear Uncle
Richmond Augt 20 [17]98

Your letter of the 12th inst. I duly recieved. Colo. Heth is very highly esteemed here by all men of respectability, who are not in opposite politics with himself. I have always heard him spoken of as a man of business, and as being both sober & prudent. Tho’ I do not believe that he has been favored with a very liberal education, I consider him as possessed of a very strong mind, and of extremely good talents. He is a firm friend of the government, and very sincerely (I believe,) attached to you. What I have said of him seems to be the general opinion of his friends & acquaintances here; I am tolerably intimate with him & concur in that opinion so far as my observations respecting him have extended.
I entirely concur in sentiments with you upon the subject which relates to Mr Nicholas and shall authorize his coming forward, provided he can to a certainty fix the fact upon the fictitious Langhorne—that is, he should be able to prove either that the letter was written by him, or that he acknowledged it to be so, or something which will as certainly establish that fact. To do this it might not perhaps be amiss, that you should send the letter to him or myself—if the hand writing can be proved, it will place the thing out of all doubt. Much good may result from a successful establishment

of this nefarious plot—the reverse might be the case if it were attempted & should miscarry. Believe me my dear Uncle most sincerely yr affect. Nephew

B. Washington


Gen. Marshall is very anxious to make you a visit this month & will do so if it be possible. If I can get away for a few days I will accompany him, but this is very uncertain.

